Exhibit 10(w)


AMENDMENT TO
DEFERRED CONTINGENT MERGER CONSIDERATION AGREEMENT


Dated as of September 12, 2016


Marc Lore
c/o Jet.com, Inc.
221 River Street
Hoboken, NJ 07030


Dear Marc Lore:


As you know, Wal-Mart Stores, Inc., a Delaware corporation (the “Acquiror”), has
agreed to acquire by merger (the “Merger”) Jet.com, Inc., a Delaware corporation
(the “Company”), pursuant to that certain Agreement and Plan of Merger, dated as
of August 7, 2016 (as it may be amended from time to time in accordance with its
terms, the “Merger Agreement”), by and among the Acquiror, the Company and
certain other parties thereto, and in connection with entering into the Merger
Agreement, you and the Acquiror entered into that certain Deferred Contingent
Merger Consideration Agreement, dated as of August 7, 2016 (the “Agreement”).
You have indicated an interest in transferring a portion of the shares held by
you that are subject to the Agreement, and you and the Acquiror wish to amend
the Agreement to keep the total amount of Deferred Contingent Merger
Consideration constant. Capitalized terms used in this amendment (this
“Amendment”) and not otherwise defined herein will have the meanings given to
such terms in the Merger Agreement and the Agreement.
1.Amendment. Section 1 of the Agreement is hereby deleted and replaced in its
entirety as follows:
“The parties hereby agree that 17.94% of the Merger Consideration payable to you
at the Closing shall be paid to you in cash in accordance with the provisions of
Article II of the Merger Agreement, and that 82.06% of the Merger Consideration
otherwise payable to you at the Closing (such Merger Consideration, the
“Deferred Contingent Merger Consideration”) shall be payable to you on the
applicable annual or monthly anniversary of the Closing Date set forth in the
Consideration Schedule (as defined below), contingent upon and subject to the
following provisions. For the avoidance of doubt and for purposes of this
Agreement, Merger Consideration shall only include consideration received in
exchange for those 53,140,363 shares of Common Stock held in your name and not
any of the 5,000,000 shares of Common Stock you have transferred to Dechomai
Foundation, Inc.”
2.Full Force and Effect. Except as expressly modified by this Amendment, the
terms of the Agreement shall remain in full force and effect.




--------------------------------------------------------------------------------




3.Governing Law. This Amendment shall be governed, construed and interpreted in
accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law.
4.Entire Agreement. This Amendment, together with the Agreement as amended
hereby and all exhibits and schedules thereto, constitute the entire agreement
and understanding of the parties with respect to the subject matter hereof and
thereof and supersede any and all prior negotiations, correspondence,
agreements, understandings duties or obligations between the parties with
respect to the subject matter hereof and thereof. Except as modified by this
Amendment, the Agreement shall remain in full force and effect in all respects
without any modification.
5.Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.
6.Severability. In the event one or more of the provisions of this Amendment
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Amendment, and this Amendment shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.
[SIGNATURE PAGE FOLLOWS]


2

--------------------------------------------------------------------------------







 
 
Very truly yours,
 
 
 
 
 
 
WAL-MART STORES, INC.
 
 
a Delaware corporation
 
 
 
 
 
 
By:
/S/ GORDON Y. ALLISON
 
 
Name:
Gordon Y. Allison
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
Agreed and acknowledged as of the date first written above:
 
 
 
 
 
 
 
 
 
/S/ MARC LORE
 
 
Marc Lore
 
 



[Signature Page to Amendment to Deferred Contingent Merger Consideration
Agreement]